United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 06-3334
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the
                                        * Western District of Missouri.
James Diamond Wainwright,               *
                                        * [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 4, 2007
                                Filed: October 9, 2007
                                 ___________

Before WOLLMAN, COLLOTON, and BENTON, Circuit Judges.
                        ___________

PER CURIAM.

       James Wainwright pleaded guilty to conspiring to commit bank fraud and other
offenses, in violation of 18 U.S.C. §§ 371, 1349, and bank fraud, in violation of 18
U.S.C. § 1344. At sentencing, the district court1 determined that Wainwright’s
advisory Guidelines imprisonment range was 41-51 months, noted its consideration
of the 18 U.S.C. § 3553(a) factors, and sentenced Wainwright to concurrent 46-month
prison terms, to be followed by 5 years of supervised release. Wainwright appeals,



      1
        The Honorable Fernando J. Gaitan, Jr., Chief Judge, United States District
Court for the Western District of Missouri.
and in a brief under Anders v. California, 386 U.S. 738 (1967), counsel raises issues
concerning the reasonableness of Wainwright’s prison sentence.

       We review a sentence for reasonableness, affording a presumption of
reasonableness if the sentence is within a correctly calculated Guidelines range. See
Rita v. United States, 127 S. Ct. 2456, 2462 (2007) (approving presumption of
reasonableness for sentences within advisory Guidelines range). Upon careful review
of the record, we conclude that the district court correctly calculated Wainwright’s
advisory Guidelines imprisonment range and reasonably sentenced him within that
range. See United States v. Two Shields, 2007 WL 2301911, at *5 (8th Cir. Aug. 14,
2007) (defendant overcomes presumption of reasonableness if district court failed to
consider relevant factor that should have received significant weight, gave significant
weight to improper or irrelevant factor, or weighed appropriate factors in clearly
erroneous way).

      After reviewing the record independently under Penson v. Ohio, 488 U.S. 75
(1988), we have found no non-frivolous issues for appeal. Accordingly, we affirm,
and we grant counsel leave to withdraw.
                      ______________________________




                                          -2-